Citation Nr: 1119142	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cerebellar gait ataxia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the Board in March 2011.  

The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

Additionally, the St. Petersburg, Florida RO has processed this case since the June 2008 rating decision of the Detroit, Michigan RO.  


FINDING OF FACT

Cerebellar gait ataxia is related to service.  


CONCLUSION OF LAW

Cerebellar gait ataxia was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that cerebellar gait ataxia is related to a motor vehicle accident he suffered in service in 1974.  

The service treatment records do not reflect any findings related to cerebellar gait ataxia.  

A Physician's Medical Report dated in January 2006 reflects that the Veteran was diagnosed with episodic ataxia.  

A letter from Dr. M.A.K. dated in September 2007 reflects that that the Veteran has significant cerebellar gait ataxia associated with vertigo.  Dr. M.A.K. noted that the Veteran suffered a significant noise exposure during service from 1971 to 1975 with substantial hearing loss.  Dr. M.A.K. stated that the Veteran was also involved in a motor vehicle accident in service in 1974, which is when the Veteran's dizziness began.  Dr. M.A.K. noted that the Veteran's dizziness and vertigo have progressed over the years to the point where he cannot bend or crawl and has significant problems with ataxia, particularly during attacks.  Dr. M.A.K. opined that the Veteran's symptoms are directly related to the past injuries the Veteran sustained during service.  

A letter from Dr. J.S.H. dated in May 2008 reflects that the Veteran had a history of a closed head injury with subsequent episodic vertigo and vestibular dysfunction.  Dr. J.S.H. noted that, as a result of this, the Veteran was very unsteady on his feet and had bouts of severe ataxia.  Additionally, Dr. J.S.H. stated that peripheral neuropathy contributed to the Veteran's problems.  

A letter from Dr. D.S.K. reflects that the Veteran had chronic vertigo/ataxia that caused constant staggering and dysequilibrium.  

The Veteran underwent a VA examination in May 2008.  He reported imbalance of gait, which usually lasted about a few seconds to 30 seconds on average.  He stated that this occurred almost daily and was mostly related to postural changes.  The examiner stated that this was not typical of cerebellar ataxia.  The examiner noted that there was no documentation of cerebellar ataxia or cerebellar gait ataxia.  Following physical examination, the examiner noted that there was no cerebellar gait ataxia.  

While the VA examination in May 2008 did not find cerebellar gait ataxia, the record reflects that there is evidence of cerebellar gait ataxia.  There is also evidence linking the Veteran's cerebellar gait ataxia to service.  As such, the evidence is in equipoise and the Veteran is entitled to have the benefit of the doubt resolved in his favor, and the Board concludes that there is sufficient evidence linking the Veteran's current cerebellar gait ataxia to his military service.  See 38 U.S.C.A. § 5107(b).  Therefore, as the medical evidence demonstrates a diagnosis of cerebellar gait ataxia related to the Veteran's military service, entitlement to service connection for cerebellar gait ataxia is granted.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the cerebellar gait ataxia claim are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in an October 2007 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.


ORDER

Entitlement to service connection for cerebellar gait ataxia is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


